Citation Nr: 0418067	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  02- 01 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318.  



REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney




ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to September 
1969 and died in March 1995.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied an application to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death and denied entitlement to Dependency and 
Indemnity Compensation (DIC) under the provisions of 
38 U.S.C.A. § 1318.  

When this case was previously before the Board in April 2003, 
the Board found that new and material evidence had been 
received to reopen the cause of death claim.  

The Board noted in April 2003 that a temporary stay had been 
imposed on the adjudication of DIC claims under section 1318, 
pursuant to the decision of the United States Court of 
Appeals for the Federal Circuit in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
260 F.3d 1365 (Fed. Cir. 2001) (NOVA I).  In that decision, 
the Federal Circuit directed VA to conduct expedited 
rulemaking that would either explain why certain regulations, 
38 C.F.R. §§ 3.22 and 20.1106, were inconsistent with respect 
to the "hypothetical entitlement" issue or revise the 
regulations so that they would be consistent.  The temporary 
stay on the adjudication of certain section 1318 claims, 
including the appellant's claim, was to remain in effect 
pending the completion of the directed rulemaking.  The Board 
further observed that disposition of the section 1318 claim 
might be significantly affected by the disposition of the 
issue of entitlement to service connection for the cause of 
the veteran's death.  It was therefore felt that the two 
issues were inextricably intertwined and could only be 
decided together.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  
Further adjudication of the section 1318 claim was therefore 
deferred until completion of the Board's development of the 
cause of death issue.  

As pertinent to this appeal, the stay on the adjudication of 
section 1318 claims was lifted after the decision of the 
court in National Organization of Veterans' Advocates, Inc. 
v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003) (NOVA II).  

Thereafter, in March 2004, the Board sought the opinion of an 
independent medical expert pursuant to the provisions of 38 
U.S.C.A. § 7109 (West 2002) and 38 C.F.R. § 20.901(d) (2003).  
The independent medical expert's opinion was received at the 
Board in April 2004, and a copy of that opinion was provided 
to the appellant's attorney-representative later the same 
month.  The attorney-representative was given 60 days in 
which to submit any further evidence or argument with respect 
to this appeal.  In May 2004, the attorney-representative 
responded that the appellant had no further evidence or 
argument to present.  The matter is now before the Board for 
final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran died at a private hospital in March 1995 as a 
result of cardiac dysrhythmia due to arteriosclerosis.  The 
death certificate showed that hypertension was a significant 
condition contributing to death but not resulting in the 
underlying cause.  

3.  Prior to his death, the veteran had established service 
connection for acquired absence of the right foot, residuals 
of a shell fragment wound, evaluated as 40 percent disabling; 
residuals of a shell fragment wound of the left leg with 
involvement of Muscle Group XIV, evaluated as 40 percent 
disabling; residuals of a fracture of the left femur with 
malunion, residuals of a shell fragment wound, evaluated as 
30 percent disabling; osteomyelitis of the left femur, 
evaluated as 10 percent disabling; residuals of shell 
fragment wounds of both buttocks, evaluated as noncompensably 
disabling; residuals of a contusion of the left peroneal 
nerve, evaluated as noncompensably disabling; and scars of 
the back and right thigh, residuals of shell fragment wounds, 
evaluated as noncompensably disabling.  The combined service-
connected evaluation was 90 percent, effective from July 
1970.  

4.  The service-connected shell fragment wound residuals 
contributed substantially to the veteran's death from 
arteriosclerosis.  

5.  The claim for DIC benefits under 38 U.S.C.A. § 1318 was 
received coincident with the appellant's claim for service 
connection for cause of death.  


CONCLUSIONS OF LAW

1.  Service-connected disability contributed substantially to 
the cause of the veteran's death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2003).  

2.  The claim of entitlement to DIC benefits under 
38 U.S.C.A. § 1318 is moot.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds it unnecessary to 
address its applicability to this appeal in view of the 
disposition reached herein.  

The record shows that the veteran was taken by ambulance to a 
private hospital in March 1995.  He was apparently working on 
a flat bed truck unloading cans of paint or bales of hay 
earlier that day when he collapsed and was found unconscious 
and unresponsive.  He had no vital sign on admission to the 
hospital, and following resuscitation efforts, he was 
eventually pronounced dead.  The hospital report indicates 
that the veteran probably sustained a coronary event; 
however, an intracerebral event could not be ruled out.  

The death certificate listed cardiac dysrhythmia due to 
arteriosclerosis as the immediate cause of the veteran's 
death.  Hypertension was listed as a significant condition 
contributing to death but not resulting in the underlying 
cause.  It does not appear that an autopsy was performed.  

Prior to his death, the veteran had established service 
connection for acquired absence of the right foot, residuals 
of a shell fragment wound, evaluated as 40 percent disabling; 
residuals of a shell fragment wound of the left leg with 
involvement of Muscle Group XIV, evaluated as 40 percent 
disabling; residuals of a fracture of the left femur with 
malunion, residuals of a shell fragment wound, 


evaluated as 30 percent disabling; osteomyelitis of the left 
femur, evaluated as 10 percent disabling; residuals of shell 
fragment wounds of both buttocks, evaluated as noncompensably 
disabling; residuals of a contusion of the left peroneal 
nerve, evaluated as noncompensably disabling; and scars of 
the back and right thigh, residuals of a shell fragment 
wound, evaluated as noncompensably disabling.  The combined 
service-connected evaluation was 90 percent, effective from 
July 1970.  

Service connection may be established for the cause of the 
veteran's death if the evidence shows that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The service medical records are negative for complaints or 
findings referable to cardiovascular disease.  The first 
definitive evidence of record showing the presence of 
cardiovascular disease is an October 1991 diagnosis of 
essential hypertension by J. Dwight Gonce, M.D., the 
veteran's treating physician.  This diagnosis was rendered 
more than 20 years following the veteran's separation from 
service.  The record also shows that the veteran was 
diagnosed as having a heart murmur as early as 1983.  
However, the record contains no competent evidence showing a 
nexus, or link, between cardiovascular disease, whether first 
evident in 1983 or 1991, and the veteran's active service or 
any incident in service.  

When this case was previously before the Board, there were 
conflicting medical opinions of record as to whether the 
veteran's lack of ability to exercise associated with his 
service-connected disabilities caused or aggravated his fatal 
cardiovascular disease.  In a report dated in January 1997, 
Dr. Gonce stated that he had been treating the veteran since 
1981 and that the veteran's activity was limited by his 
chronic recurrent osteomyelitis.  Dr. Gonce noted that the 
veteran died while helping a friend load a truck and that he 
believed that the veteran's lack of ability to exercise was 
"a contributory factor to his major sudden death event."  

In April 1997, the RO obtained an etiological opinion from a 
VA physician, who essentially concluded that the veteran's 
cause of death was unrelated to a service-connected 
disability.  The examiner stated: "I do not believe the lack 
of exercise was specifically related to the immediate or 
contributing factor to [the veteran's] cause of death."  He 
concluded that "there was no significant contribution" from 
the his service-connected disability to his cause of death.  

The appellant expressed disagreement with the VA examiner's 
opinion in June 1997.  She stated that the veteran did not 
get more exercise than a normal individual while performing 
his duties as a rural mail carrier because all he had to do 
was drive up to the mailbox and deposit or withdraw mail.  He 
did not have a walking route.  She also stated that the 
constant pain he was in caused so much stress that it 
contributed to his death.  

A report from Dr. Gonce, dated in September 1999, essentially 
repeats the conclusion of his January 1997 letter.  The 
evidence also includes a letter from Alfred J. Bennett, D.O., 
dated in November 2000, in which Dr. Bennett states that the 
veteran's amputation and osteomyelitis "compromised his 
activities of daily living," and that, "[s]tatistically, it 
is a matter of record that amputation of the lower 
extremities results in increased morbidity and mortality due 
to cardiac disease."  

However, the record contains evidence, including Dr. Gonce's 
treatment records, that the veteran was somewhat active.  He 
was injured jumping on a horse in 1986, was unloading feed in 
March 1992, and walked about one mile a day in August 1994.  
In addition to his job as a mail carrier, he also ran a farm.  
Indeed, he was working on a flat bed truck unloading cans of 
paint or bales of hay on the day he died, according to the 
terminal hospital report.  The appellant herself stated in 
June 1996 that he was a very "hyper" person and had to be 
doing something all of the 


time.  Furthermore, Dr. Gonce's own treatment records contain 
no references indicating any concern over the veteran's level 
of physical activity or any link between that activity level 
and hypertension or heart disease, whereas those records do 
refer to smoking and diet as being matters of concern.  

In order to reconcile the medical evidence of record, the 
Board sought the opinion of an independent medical expert.  
In his report, the independent medical expert, a professor of 
medicine and cardiologist at a university hospital, stated in 
pertinent part as follows:  

The medical record clearly documents that 
[the veteran] had several coronary risk 
factors that may have contributed to his 
death.  However, other than his mildly 
positive family history and his smoking 
history, his other risk factors 
(hypertension, elevated plasma lipids, 
and obesity) could have been alleviated 
or substantially modified by a more 
active lifestyle, which was prevented his 
war injuries.  The key point in this case 
relates to the role of physical 
inactivity from this [veteran's] lower 
extremity residual disability, due to his 
combat wounds, in the development of 
coronary artery disease that led to his 
death.  Although he had at least one 
preventable coronary risk factor, 
cigarette smoking, and at least one non-
modifiable risk factor, a positive family 
history of coronary artery disease, it is 
clear that physical activity did play a 
role in the development of cardiovascular 
disease in this [veteran].  There are 
multiple analyses in the medical 
literature that relate physical 
inactivity as an independent risk factor 
of 


coronary artery disease even when other 
risk factors, such as hyperlipidemia, 
smoking, hypertension, and diabetes are 
controlled in the analyses.  In addition, 
the obesity in this [veteran], in part, 
can be explained by his inability to 
perform sufficient physical activity to 
control his weight.  It is clear that 
obesity and other features of the newly 
described metabolic syndrome are strong 
predictors of future cardiac events.  
Although I do not have enough clinical 
information to determine whether this 
[veteran] had the metabolic syndrome, 
there is enough circumstantial 
information to suspect that he did indeed 
have this metabolic derangement.  The 
Surgeon General's Report on Physical 
Activity and Health in 1995 along with an 
independent analysis by the Centers [for] 
Disease Control in the late 1980's 
clearly document the role of physical 
activity as a major risk factor in the 
development of heart attacks, 
hypertension, and obesity.  In addition, 
the performance of regular physical 
activity seems to modify the risk of 
cardiac events even in patients with 
other coronary risk factors.  In this 
case, the [veteran] was unable to perform 
regular physical exercise due to his 
injuries.  In addition, the level of 
physical activity in his daily life 
appears to be limited by the nature of 
the sequela of his combat wounds to his 
lower extremities.  Although many 
patients with a single amputation of a 
foot can be reasonably active, the 
addition of this [veteran's] left femur 
injuries clearly limited his ability to 
be physically 


active.  This state led, over the 21 
years since his injury, to the clinical 
development of coronary disease and 
ultimately his death two years later.  

In addition it has been strongly 
suggested that chronic inflammation can 
lead to the progression of coronary 
artery disease.  There may even be a link 
between dental caries and coronary 
atherosclerosis; therefore it is not 
unreasonable to suggest that this 
[veteran's] chronic osteomyelitis could 
have led to advanced, biologically 
unstable coronary artery disease.  This 
[veteran's] long term treatment for 
osteomyelitis is evidence of a chronic 
inflammatory state that may have led to 
both the development of aortic valvular 
sclerosis as well as progressive coronary 
disease.  

It is always difficult to pinpoint one 
factor that is ultimately responsible for 
a disease process and in this case, the 
[veteran's] death.  There is no question 
that this [veteran] had several coronary 
risk factors[,] and it would be frivolous 
to state that all his cardiovascular 
disease could be explained solely by his 
level of physical inactivity caused by 
his combat injuries.  However, it is my 
opinion that it is a[t] least as likely 
as not that this veteran's service[-
]connected shrapnel wound residuals 
including amputation of the right foot 
and injury to his left leg and femur . . 
. directly aggravated the cardiovascular 
disease that caused his death.  Despite 
the presence of other coronary risk 


factors, the [veteran's] injuries led to 
a lifestyle very conducive to the 
development of coronary artery disease.  

The foregoing opinion from a cardiologist and professor of 
medicine indicates that the service-connected shrapnel wound 
residuals contributed substantially to the development of the 
coronary artery disease that led to the veteran's demise.  
Although it is possible that the veteran was, in fact, 
somewhat more active than his treating physician earlier 
suggested, the opinion of the independent medical expert is 
based on a review of the entire record and, it may be 
presumed, took this into account.  Nevertheless, he concluded 
that the veteran's shrapnel wound residuals led to a level of 
physical inactivity that materially contributed to the 
development of his coronary artery disease, despite the 
presence of other risk factors.  It is also significant that 
the independent medical expert found it not unreasonable to 
conclude that the veteran's service-connected osteomyelitis 
could have been implicated in the development of his 
underlying cause of death.  The Board therefore concludes 
that a preponderance of the evidence shows that the service-
connected shrapnel wound residuals contributed substantially 
to the cause of death.  It follows that the claim for service 
connection for the cause of the veteran's death must be 
granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 
(1990).  

The Board notes that the appellant's claim for DIC under the 
provisions of 38 U.S.C.A. § 1318 was received in September 
1999, even with the date of receipt of her reopened claim for 
service connection for the cause of the veteran's death.  The 
grant herein of service connection for cause of death 
therefore renders the section 1318 claim moot.  




ORDER

Service connection for the cause of the veteran's death is 
granted.  

The appeal with respect to the claim of entitlement to 
Dependency and Indemnity Compensation under the provisions of 
38 U.S.C.A. § 1318 is dismissed.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



